Citation Nr: 1130408	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to September 2002. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in a June 2004 rating decision the RO granted entitlement to 10 percent ratings for the Veteran's service-connected right and left knee disorders, effective for the entirety of the appeal period.  While this represents an increase in the ratings on appeal it does not constitute a full grant of all benefits possible, and as the Veteran filed a Substantive Appeal (VA Form 9) in July 2004, those issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also observes that in his July 2004 Substantive Appeal (VA form 9) the Veteran also appealed the denial of entitlement to service connection for a left elbow disorder.  However, the RO granted entitlement to service connection for that condition in an October 2007 rating decision.  The grant of service connection for that condition is a complete grant of the benefit sought for that particular issue and therefore the matter is no longer before the Board.  As there has been no disagreement or appeal as to the downstream elements of effective date or compensation level, no such issue is in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Finally, the Board notes that it previously remanded the Veteran's claim in both July 2006 and November 2009 for further development of the issues on appeal.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disorder that was acquired in, is related to, or was aggravated by his active service.  

2.  The Veteran's service-connected right knee disorder has not been manifested by ankylosis, moderate recurrent subluxation or lateral instability, removal of the semilunar cartilage, impairment of the tibia or fibula or genu recurvatum.  

3.  The Veteran's service-connected left knee disorder has not been manifested by ankylosis, moderate recurrent subluxation or lateral instability, removal of the semilunar cartilage, impairment of the tibia or fibula or genu recurvatum.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2003, November 2006 and April 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's increased initial rating claims for his service-connected right and left knee disorder, the Board notes that those claims originate from the grant of service connection for those disability and that Vazquez-Flores is therefore inapplicable.  Nevertheless, the Veteran was provided the applicable information in the June 2004 Statement of the Case (SOC) and in the October 2007 Supplemental Statement of the Case (SSOC).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran first claimed entitlement to service connection for a respiratory disorder and bilateral knee disorders in April 2003.  A January 2004 rating decision granted entitlement to service connection for left and right knee disorders, assigning noncompensable ratings effective from September 23, 2002, the day after the Veteran's release from active duty.  That rating decision also denied entitlement to service connection for a respiratory disorder, finding that there was no evidence that such a condition was incurred in or caused by service.  The Veteran submitted a Notice of Disagreement (NOD) with those determinations in May 2004.  In a June 2004 rating decision the RO granted entitlement to separate 10 percent ratings for the Veteran's service-connected right and left knee disorders, effective from September 23, 2002, the entirety of the period on appeal.  At that time the RO also issued a Statement of the Case (SOC), denying entitlement to ratings in excess of 10 percent for the Veteran's knee disorders and continuing the denial of entitlement to service connection for a respiratory disorder.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2004, perfecting her appeal on those issues.  

The Veteran's claim first came before the Board in July 2006, at which time the Board remanded the claim for further development.  In a November 2009 remand the Board again determined that additional development was necessary.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

Respiratory Disorder

As noted above, the Veteran has claimed entitlement to service connection for a respiratory disorder, which he has characterized as lung problems and breathing problems.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The evidence of record in this case consists of service treatment records, VA treatment records, VA examination reports and written statements from the Veteran and his representative.  

The Veteran's service treatment records are entirely negative for any report or treatment for lung problems or breathing problems.  Service treatment records do show that the Veteran was seen for sinusitis/bronchitis in January 2001 and that he was prescribed antibiotics.  Bronchitis/sinusitis was again diagnosed in November 2001, and amoxicillin was prescribed.  Records from July 2002 show a history of bronchitis, that the Veteran was a smoker, and that the Veteran did not have any current problems. Additional treatment reports show complaints of nasal congestion and coughing.

Post-service VA treatment records from July 2003 indicate that the Veteran underwent a chest x-ray.  The radiologist stated that there was no evidence of active acute pulmonary infiltrative processes, but made a finding of mild chronic obstructive pulmonary disorder (COPD).  

In September 2003 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran stated that he never saw anyone for any kind of breathing problems while he was in service.  He reported that he developed stabbing-like pains in the mid-chest area, which would last for ten to fifteen minutes at a time every three to four hours for twelve to sixteen hour intervals.  He indicated that these would happen approximately three to four times per month.  He reported that he smoked one pack of cigarettes per day while in service and that he was currently smoking a half pack of cigarettes per day.  The Veteran denied any cough or sputum production with his chest pain and denied shortness of breath, hemoptysis, orthopnea, PND or pedal edema.  On physical examination the examiner noted that the Veteran's lungs were clear to auscultation and percussion.  The Veteran indicated that he was not experiencing any lung or breathing problems at present.  A pulmonary function tests revealed normal spirometry with no significant bronchodilator response.  

In April 2007 the Veteran was afforded another VA examination.  During that examination the Veteran reported having difficulty breathing.  He indicated that he feels as though he is not getting enough air and that this has caused shortness of breath, cough with whitish-yellow expectoration and chest pain at least once or twice a week lasting from 5 to 24 hours.  The Veteran reported that he used to smoke but quit approximately three years ago.  The Veteran denied any orthopnea, PND, pedal edema or hemoptysis.  On physical examination the Veteran's lungs were clear to auscultation.  The examiner's impression was dyspnea on exertion, chest pain and cough with expectoration.  A pulmonary function test in May 2007 revealed normal spirometry with no significant bronchodilator response.  In an October 2007 addendum the examiner stated that the Veteran's pulmonary complaints were less likely than not a continuation of his in-service complaints.  Moreover, the examiner stated that the Veteran's current symptoms of dyspnea on exertion were more likely than not secondary to the Veteran's smoking history.  

The Veteran's was provided his most recent VA examination in support of his claim in May 2010.  The examiner indicated a thorough review of the claims file and noted the Veteran's in-service diagnoses of bronchitis and his post-service diagnosis of COPD.  During that examination the Veteran reported that he quit smoking in 2004 after smoking for seven years.  The Veteran denied any history of childhood asthma, allergies or wheezing.  The Veteran stated that he gets shortness of breath while running and sometimes while walking.  He also stated that he experiences chest tightness and lightheadedness, and that he can feel his heart racing.  The Veteran stated that this has been happening since 2001 and that it did not impair his ability to work.  On physical examination the examiner noted that the Veteran's respiration was clear.  Pulmonary function testing was normal and the lungs did not demonstrate any evidence of infiltrates, pulmonary vascular congestion or pleural effusions.  There was also not evidence of a pneumothorax and the cardiac mediastinal silhouette was grossly unremarkable.  The examiner stated that there was no definitive diagnosis for exertional dyspnea and no evidence of asthma or COPD.  Moreover, the examiner stated that the Veteran's reported symptoms were not likely related to service, but more likely related to a history of smoking.  

After a review of all of the evidence presented, the Board finds that the Veteran does not currently have a respiratory disorder.  In so finding, the Board places the greatest probative value on the September 2003, April 2007 and May 2010 VA examination reports.  These reports indicate that the Veteran does not have a respiratory disorder beyond the subjective complaints recorded.  In particular, the May 2010 VA examination report addresses the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  

In contrast, the evidence supporting the Veteran's claim that he has a respiratory disorder consists of his statements and single VA treatment record from July 2003, where a radiologist who conducted a chest x-ray stated that there was no evidence of an active acute pulmonary infiltrative process but that the Veteran had mild chronic obstructive pulmonary disease.  

The Veteran's representative has correctly cited McClain v. Nicholson, 21 Vet. App. 319 (2007) in contending that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  However, even assuming that the Veteran actually did have COPD at that time the Board finds that the competent medical evidence does not show a nexus between that condition and the Veteran's period of service.  

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of the claimed condition and a nexus or relationship between that condition and service.  The Veteran has presented no evidence of a link between his claimed respiratory disorder and any incident of service, including his in-service diagnoses of bronchitis.

The Veteran, through his representative, has expressed his believe he has a respiratory disorder that is related to service, and the Board does not doubt his sincerity.  However, the Board notes that the Veteran is not competent to offer an opinion a matter clearly requiring medical expertise, including the diagnosis and etiology of a respiratory disorder such as chronic obstructive pulmonary disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed condition and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   Even according the Veteran's statements some weight, they are outweighed by the other evidence of record, including the May 2010 VA examination report, which indicates that the Veteran's respiratory complaints are not likely related to service and more likely related to his history of smoking.  

The Veteran's representative has incorrectly cited Gabrielson v. Brown, 7 Vet. App. 36 (1994) in stating that the Board may not rely on the May 2010 examination report.  Gabrielson does state that the Board may not evade its statutory responsibility for stating the reasons or bases for its opinions merely by adopting a medical expert's opinion as its own where that expert's opinion fails to discuss all evidence which appears to support the claimant's position.  While the May 2010 VA examiner did not specifically discuss the July 2003 finding of COPD, the Board has not simply adopted that examiner's opinion as its own.  Gabrielson does not require that a medical opinion discuss all the evidence favorable to a claimant, only that the Board, in relying on an opinion that does not do so, discuss any additional favorable evidence in order to comply with its duty to provide an adequate statement of reasons or bases for its decision.  See 38 U.S.C.A. § 7104(d)(1); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Here, the Board has acknowledged all of the evidence that supported the Veteran's claim and addressed it in its determination.  

Finally, the Veteran's representative has argued that the RO/AMC has failed to comply with the Board's November 2009 remand directives and that an additional remand is thus necessary under Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran's representative suggests that the examiner failed to discuss the import of the Veteran's in-service treatment for bronchitis.  In its November 2009 remand the Board requested that the Veteran provide an opinion as to the etiology of any respiratory disorder and state whether any such disorder is at least as likely as not due to service, to include treatment for bronchitis in service.  It is true that the May 2010 VA examiner did not specifically state that the Veteran's reported respiratory problems were not due to the Veteran's in-service bronchitis.  However, the examiner noted the in-service diagnoses of and treatment for bronchitis and clearly considered these occurrences in stating that the Veteran's symptoms were not likely related to service.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a respiratory disorder.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Bilateral Knee Disorders

The Veteran has also claimed entitlement to initial ratings in excess of 10 percent for his service-connected right and left knee disorders.  Essentially, the Veteran contends that the evaluations he has received for those conditions do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The relevant evidence of record in this case includes VA treatment records and VA examination reports.  VA treatment records from July 2003 indicate that the Veteran reported occasional bilateral knee pain with no history of swollen joints or trauma.  Full range of motion was noted.  Radiographic imagery from that time indicates that there were no bony or soft tissue abnormalities in either knee.  

In September 2003, shortly after filing his claim, the Veteran was afforded a VA examination.  In the examination report the examiner noted that the Veteran had been seen numerous times for knee problems, and that he had been diagnosed with patellar tendonitis.  He noted that the Veteran had been told not to run, jump or march and was given non-steroidal agents.  The Veteran denied any trauma to his knees.  During the examination the Veteran stated that has bilateral knee pain everyday, which he described as a dull ache that occasionally turns into a sharp, stabbing pain.  He reported that his knee frequently pops and that he cannot kneel very well.  The Veteran also indicated that standing or walking for long periods of time aggravates his knee pain.  Physical examination did not show any evidence of edema.  Range of motion studies revealed flexion from zero to 140 degrees bilaterally and full extension, also bilaterally.  The examiner stated that the medial, collateral and cruciate ligaments, as well as the medial and lateral menisci, were stable bilaterally.  There was some tenderness just below the kneecap, but range of motion exercises did not produce any pain.  

VA radiographic imagery from February 2007 shows normal patellofemoral articulation of both knees.  Evaluation of the right knee demonstrated preservation of the medial and lateral compartment joint spaces.  Evaluation of the left knee also demonstrated preservation of the medial and lateral compartment joint spaces.  There was minimal focal oval density seen in the distal femoral metaphysic on the lateral view, which the evaluating radiologist stated probably only represented a small bone island.  Bilaterally, there was no significant joint effusion and no acute or active osteolytic destructive processes.  Soft tissues were also unremarkable bilaterally.  

In May 2007 the Veteran was afforded an additional examination in support of his claim for increased ratings.  During that examination the Veteran reported that he began having trouble with both knees in 2000.  He reported that he feels pain under his patella that is aggravated by physical activity.  Physical examination of the knees showed tenderness all around the knees, most pronounced around the infrapattelar tendon.  There was no fluid and only slight crepitus with flexion.  A slightly positive Lachman's test was indicated.  Range of motion studies revealed flexion from zero to 130 degrees bilaterally.  The examiner's impression was bilateral patellofemoral tendinitis with moderate symptoms with progression.  An addendum added shortly after issuance of the examination report indicates that the Veteran's claims file was reviewed.  An additional addendum from October 2007 indicates that the Veteran's knees were stable on examination.  The examiner noted that there was no subluxation or lateral instability of either knee, and no functional loss due to pain, weakness, or incoordination on repetitive motion.  

Most recently, in May 2010 the Veteran was afforded another VA examination in support of his claim.  In the report, the examiner indicated a thorough review of the claims file and the Veteran's medical history.  During the examination the Veteran reiterated his previous report of not having any specific injury to his knees.  He stated that he has chronic pain, which he described as a dull ache.  He indicated that the pain can be sharp at time, with no specific aggravated factor.  The Veteran stated that he does not feel that his bilateral knee disorders impair his ability to work and denied any lost time from work.  The Veteran also reported weakness with stairs, early morning stiffness, swelling twice a month, instability, fatigability and lack of endurance.  Physical examination of the knees did not reveal any erythema, swelling or abnormal movement.  Alignment was normal and there was no varus or valgus deformity.  The examiner did note a prominent tibial tuberosity.  On palpation there was point tenderness at the base of the patella and crepitus was noted in the right knee.  Range of motion was full, with flexion to 140 degrees and extension to zero degrees.  The examiner also stated that the medial and lateral collateral ligaments were normal, with no motion on varus or valgus pressure.  The anterior and posterior cruciate ligaments were also normal, with a negative Lachman's test, and a negative anterior and posterior drawer test.  Finally, the medial and lateral menisci were normal, with a negative McMurray's test.  The examiner stated that the Veteran's knee were not painful on motion and that range of motion and joint function were not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  The examiner also stated that there was no estimated additional decrease in range of motion with flare-ups.  Radiographic imagery from that time was unremarkable.  The examiner diagnosed the Veteran with bilateral patellar tendonitis with mild functional impairment as a result of subjective complaints.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's service-connected knee disorders have been rated as 10 percent disabling under Diagnostic Code 5299-5257, for other impairment of the knee.  As noted in the June 2004 rating decision, the 10 percent ratings are based solely on functional loss due to pain.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

The Board notes that the available diagnostic codes include Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  In addition, Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocation of the semilunar cartilage, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum, should also be considered.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Codes 5256 to 5259 and Diagnostic Codes 5262 and 5263 because they are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

After reviewing the entirety of the record, the Board finds that the evidence does not demonstrate that rating in excess of 10 percent are warranted under any of the applicable diagnostic codes for any point during the appeal period.  With respect to limitation of motion, the clinical evidence of record does not indicate that the Veteran has even noncompensable limitations of flexion or extension.  The findings on record fall well short of the criteria for even a noncompensable rating under Diagnostic Code 5260 or 5261.  In addition, there are no x-ray findings of degenerative changes, and so a rating is not warranted under the codes for arthritis.  

Moreover, there is no evidence that the Veteran has undergone removal of the semilunar cartilage or that he experiences dislocation of the semilunar cartilage or genu recurvatum.  Similarly, there is no evidence that the Veteran has any form of ankylosis or that he has impairment of the tibia and fibula with moderate knee or ankle disability.  Finally, there is no evidence that the Veteran has any other impairment of the knee that can reasonable be characterized as any more than slight.  

The Board acknowledges that the Veteran has voices subjective reports of painful knee problems, as well as weakness, instability, fatigue and lack of endurance.  However, none of the VA examiners on record found any additional loss of range of motion on repetitive use or any additional limitation of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  In addition, the 10 percent rating already assigned is based solely on the Veteran's subjective functional loss due to pain.  

The Veteran's representative has argued that a 20 percent rating should be assigned under Diagnostic Code 5257, which provides ratings for other impairment of the knee that include recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In doing so, the representative has asserting that the evidence of record, particularly the May 2007 VA examination, supports a finding of "moderate" impairment.  The Board disagrees.  While the May 2007 VA examiner noted slight crepitus and a slightly positive Lachman's test the October 2007 addendum indicates that the Veteran's knees were stable on examination and that there was no subluxation or lateral instability.  

Accordingly, there is no basis upon which to grant a rating in excess of 10 percent.  In so deciding, the Board finds that the clinical findings and opinions by VA examiners, who have greater expertise and training than the Veteran in evaluating the extent of the orthopedic disability in this case, substantially outweigh the Veteran's lay perceptions of his disability.  

The Board has considered whether increased staged ratings are warranted in this case.  Fenderson v. West, 12 Vet. Ap. 119 (1999).  As discussed in detail above, however, the Board concludes that the Veteran's service-connected knee disorders have not, at any time during the appeal period, met any applicable criteria for a disability rating in excess of 10 percent.  

As previously noted, extraschedular ratings may be assigned in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's right and left knee disorders have warranted a rating in excess of 10 percent for any time during the appeal period.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions, including his bilateral knee disorders, have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to service connection for a respiratory disorder is denied. 

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee disorder is denied.

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disorder is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


